The appeal brings for review interlocutory orders denying motion to dismiss bill of complaint and denying motion to strike certain portions of bill of complaint filed in divorce proceedings and order denying motion to appoint Guardian for complainant. Motion to strike "all of paragraph five from the first word therein, to-wit: `Plaintiff,' down to the semicolon following the words `during their *Page 512 
married life,'" should have been granted on the ground that the allegations so included were not sufficient to show extreme cruelty on the part of defendant toward complainant and were not material for any other purpose.
The order denying motion to strike portions of the prayer was without error.
The bill was not without equity and, therefore, motion to dismiss was properly denied.
The order denying motion to strike as above indicated is reversed. Order denying motion to strike portions of the prayer of the bill and orders denying motion to dismiss and order denying motion or prayer of cross bill for appointment of Guardian for complainant are affirmed.
Costs of appeal shall be prorated and taxed in equal portions against each of the parties and the cause is remanded for further proceedings.
So ordered.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.